As filed with the Securities and Exchange Commission on February 29, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2008 Date of reporting period: December 31, 2007 Item 1. Schedules of Investments. Chase Growth Fund Schedule of Investments at December 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 96.2% Aerospace/Aircraft - 2.1% 94,700 Precision Castparts Corp. $ 13,134,890 Beverage - 6.9% 406,800 The Coca-Cola Co. 24,965,316 232,600 PepsiCo, Inc. 17,654,340 42,619,656 Chemicals - Fertilizers - 3.2% 137,800 Potash Corporation of Saskatchewan Inc.+ 19,837,688 Chemicals - Specialty - 2.4% 168,300 Praxair, Inc. 14,929,893 Computer Hardware - 4.6% 560,800 Hewlett-Packard Co. 28,309,184 Computer - Semiconductors - 3.2% 740,300 Intel Corp. 19,736,398 Computer Software & Services - 6.1% 798,300 Microsoft Corp. 28,419,480 408,000 Oracle Corp.* 9,212,640 37,632,120 Conglomerates - 6.7% 280,100 Honeywell International Inc. 17,245,757 310,400 United Technologies Corp. 23,758,016 41,003,773 Consumer Goods & Services - 2.5% 208,400 The Procter & Gamble Co. 15,300,728 Defense - 9.2% 198,000 General Dynamics Corp. 17,620,020 214,400 Lockheed Martin Corp. 22,567,744 221,700 Rockwell Collins, Inc. 15,955,749 56,143,513 Drugs - Generic - 3.0% 392,800 Teva Pharmaceutical Industries Ltd. - ADR 18,257,344 Energy/Oil Service - 5.5% 97,000 National-Oilwell Varco Inc.* 7,125,620 149,700 Schlumberger Ltd. 14,725,989 82,133 Transocean Inc.* 11,757,339 33,608,948 Food - 0.1% 9,400 Archer-Daniels-Midland Co. 436,442 Health Care Benefits - 3.5% 376,300 Aetna Inc. 21,723,799 Health Care Products - 3.4% 316,400 Johnson & Johnson 21,103,880 Health Care Services - 4.8% 267,100 Express Scripts, Inc.* 19,498,300 95,400 Medco Health Solutions, Inc.* 9,673,560 29,171,860 Household Products - 1.5% 118,600 Colgate-Palmolive Co. 9,246,056 Machinery - 6.5% 115,000 Danaher Corp. 10,090,100 321,600 Deere & Co. 29,947,392 40,037,492 Medical Products - 5.3% 337,600 Baxter International, Inc. 19,597,680 170,600 Stryker Corp. 12,747,232 32,344,912 Medical Supplies - 1.5% 112,100 Becton, Dickinson and Co. 9,369,318 Restaurants - 4.5% 470,000 McDonald's Corp. 27,687,700 Retail - Drug Stores - 1.8% 270,100 CVS/Caremark Corp. 10,736,475 Telecommunication Equipment - 4.2% 668,904 Nokia Corp. - ADS 25,679,225 Wireless Telecommunication - 3.7% 220,800 Mobile TeleSystems - ADR 22,475,232 TOTAL COMMON STOCKS (Cost $489,484,600) 590,526,526 SHORT-TERM INVESTMENTS - 3.9% 23,911,491 Federated Treasury Cash Series II Fund 23,911,491 TOTAL SHORT-TERM INVESTMENTS (Cost $23,911,491) 23,911,491 Total Investments in Securities (Cost $513,396,091) - 100.1% 614,438,017 Other Liabilities in Excess of Assets - (0.1%) (586,137 ) NET ASSETS - 100.0% $ 613,851,880 ADR - American Depositary Receipt ADS - American Depositary Share * Non-income producing security. + U.S. traded security of a foreign issuer. The cost basis of investments for federal tax purposes at December 31, 2007 was as follows**: Cost of investments $ 514,130,770 Gross unrealized appreciation $ 103,784,116 Gross unrealized depreciation (3,476,869 ) Net unrealized appreciation $ 100,307,247 **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Chase Mid-Cap Growth Fund Schedule of Investments at December 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 97.3% Aerospace/Aircraft - 2.9% 6,700 Precision Castparts Corp. $ 929,290 Biotechnology - 1.5% 7,200 Techne Corp.* 475,560 Chemicals - Specialty - 6.5% 19,500 Airgas, Inc. 1,016,145 19,600 Sigma-Aldrich Corp. 1,070,160 2,086,305 Computer Software & Services - 8.6% 22,500 Autodesk, Inc.* 1,119,600 14,900 Citrix Systems, Inc.* 566,349 15,300 MICROS Systems, Inc.* 1,073,448 2,759,397 Computer - Storage - 3.1% 32,900 Western Digital Corp.* 993,909 Conglomerates - 3.7% 17,800 ITT Corp. 1,175,512 Defense - 5.6% 5,300 Alliant Techsystems Inc.* 602,928 16,500 Rockwell Collins, Inc. 1,187,505 1,790,433 Educational Services - 1.1% 4,100 ITT Educational Services, Inc.* 349,607 Electrical Equipment - 3.0% 20,700 Ametek, Inc. 969,588 Electronics - 1.7% 18,100 Trimble Navigation Ltd.* 547,344 Energy/Oil
